Citation Nr: 9917643	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating from an original claim for 
service connection for post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on inactive duty for training from 
February 1986 to July 1986, and on active duty from September 
1987 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996 by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection for PTSD 
was granted and assigned a 10 percent rating, effective as of 
December 12, 1994, the date of receipt by VA of the veteran's 
claim; and from a rating action of November 1997, wherein the 
Montgomery, Alabama, RO increased that rating to 30 percent, 
again effective as of December 12, 1994.

A personal hearing was held before the undersigned Member of 
the Board, sitting in Montgomery, in November 1998.


REMAND

The veteran was most recently accorded an examination by VA, 
in order to ascertain the severity of his PTSD, in May 1997.  
Since that date, he has been hospitalized on numerous 
occasions for treatment of mental problems.  The records 
pertaining to this treatment show that various diagnoses, in 
addition to or in lieu of PTSD, were rendered with regard to 
his mental status.  These diagnoses include alcohol 
dependency, Valium abuse, bipolar disorder with psychotic 
features, and mixed personality traits.  The Board is unable 
to identify those symptoms that are specifically attributable 
to PTSD; it accordingly finds that the report of a 
comprehensive VA psychiatric examination, based on a period 
of hospital observation and evaluation, would be helpful.


This case is therefore REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his 
psychiatric problems, to include but not 
limited to PTSD, since October 1998.

2.  Following receipt of those names and 
addresses, and  authorizations for the 
release of private records if necessary, 
the RO should request that all health 
care providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him since October 1998 for his 
psychiatric problems, to include but not 
limited to PTSD.

3.  Following completion of the above 
actions, the veteran should be accorded a 
period of observation and evaluation at 
the appropriate VA facility, in order to 
ascertain the nature and severity of his 
psychiatric impairment.  At the 
conclusion of this period of observation 
and evaluation, he should be accorded a 
mental status examination, in which the 
examiner should identify the psychiatric 
disability or disabilities currently 
manifested.  If PTSD is identified, the 
examiner should indicate those symptoms 
and manifestations that are specifically 
attributable to that disability, if 
possible.  In addition, the veteran's 
claims folder  should be made available 
both to the examiner, and to physicians 
attending the veteran during his period 
of observation and evaluation, for review 
and referral.  The examiner is asked to 
set forth all findings in a comprehensive 
manner on the examination report.

4.  The RO should tell the veteran that 
he may submit additional evidence in 
support of his claim while this case is 
in REMAND status.  He should also be 
advised that failure to comply with the 
actions requested herein, without good 
cause shown, could result in adverse 
action with regard to his claim, to 
include denial thereof.

5.  Upon completion of the foregoing 
actions, the RO should review the claim, 
and determine whether an increased rating 
for PTSD can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further consideration, as 
appropriate.

The Board thanks the RO in advance for its help in this 
matter and trusts that it will attend to it in a timely 
manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of 
this claim should be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










